            Case 1:19-cv-00141-CRH Document 20 Filed 06/11/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Harley Chapman, individually and on                   )
behalf of all others similarly situated,              )
                                                      )       ORDER
                Plaintiff(s),                         )
                                                      )
       vs.                                            )
                                                      )
Bullrock, LLC,                                        )       Case No. 1:19-cv-141
                                                      )
                Defendant(s).                         )


       The court held a status conference with the parties in the above-captioned action by

telephone on June 11, 2020. Pursuant to its discussion with the parties, the court ORDERS:

       1.       The final pretrial conference set for July 7, 2020, at 9:00 a.m. shall be rescheduled

                for November 12, 2020, at 9:30 AM. To participate, counsel should dial (877) 810-

                9415 and enter access code 8992581.

       2.       The jury trial set for July 20, 2020, shall be rescheduled for December 1, 2020, at

                9:00 a.m. in Bismarck (Courtroom #2) (3 days).

       Dated this 11th day of June, 2020.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
